Citation Nr: 0306683
Decision Date: 04/07/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-06 203	)	DATE May 21, 2003
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



ORDER


     The following corrections are made in a decision issued by the Board in this case on April 7, 2003:

In the ORDER portion of the decision, change PTSD to dysthymic disorder.



		
	James L. March
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0306683	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  01-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
dysthymic disorder.  






ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel






INTRODUCTION

The veteran served on active duty from April 1954 to February 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board remanded this matter in July 2001 for further 
development, to include compliance with the notification 
requirements and development procedures pursuant to the 
Veterans Claims Assistance Act (VCAA) of 2000.  The Board is 
satisfied that all Remand directives were completed and that 
no further assistance to the veteran is necessary for an 
equitable adjudication of this matter.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's dysthymic disorder is shown to be 
productive of a disability picture that more nearly 
approximates that of intermittent periods of inability to 
perform occupational tasks (although he is generally 
functioning satisfactory, with routine behavior, self-care 
and conversation normal), due to such symptoms as:  depressed 
mood, with signs of depression and anxiety and without social 
or occupational impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 30 
percent, but no greater, for the service-connected have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes affected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in March 2001; the statement of the case 
(SOC) dated in May 2001; the supplemental statement of the 
case (SSOC) dated in February 2003; and the letter giving the 
veteran notification of the VCAA dated in September 2001, the 
RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured a 
current VA medical examination, VA outpatient treatment 
records, and private outpatient records.  The veteran has not 
authorized VA to obtain any additional private evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disorder.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

In VA outpatient treatment records dated in October 2000, the 
examiner noted that the veteran was angry about housing 
issues, lived in a trailer on the street, and had few friends 
at the time.  The veteran was anxious without evidence of 
paranoia, delusions, or auditory hallucinations.  In one 
record, it is noted that the veteran thought a lot about 
suicide, did not want to live beyond a "certain point" 
(being physically helpless), but denied any plan.  The 
veteran thought that he could get a job.  A Global Assessment 
of Functioning (GAF) score of 45, reflecting serious symptoms 
or serious impairment in social or occupational functioning, 
was indicated.  

On VA examination in December 2000 (East-West Medical Group), 
the examiner noted that the veteran complained of chronic 
depression and anxiety under stress.  The veteran associated 
some of his depression to an antihypertensive medication that 
he was taking.  The veteran reported that his short-term 
memory was fair and that his concentration was intact.  He 
did note some absent-mindedness.  The veteran reported that 
he had been a writer and director throughout his life and had 
succeeded as a businessman.  The veteran did not complain 
that his symptoms associated with dysthymic disorder 
interfered with his ability to work.  Also, the veteran was 
not taking any medication related to his dysthymic disorder 
and was not under any psychiatric treatment.  In fact, other 
than a psychiatric assessment made many years earlier, the 
veteran reported no psychiatric care in his lifetime.  

Further, the examiner reported that the veteran lived alone, 
slept and ate well, took care of himself in his personal 
care, and on a weekly basis, helped in a computer lab in a 
local college.  The veteran did not report social isolation, 
but attributed his decrease in social activity to his age.  
The examiner noted that the veteran was able to handle his 
financial affairs, could drive himself, did his own errands, 
chores, cooking, and house maintenance.  

The examiner noted that there did not seem to be any obvious 
psychiatric reason for curtailment in the veteran's 
employment.  His main means of income was Social Security 
benefits.  Overall, the examiner noted that the veteran was 
fairly groomed, made good eye contact, was cooperative, and 
his psychomotor activity was within normal limits.  The 
veteran demonstrated a relatively stable affect, did not 
appear dysphoric, did not relate any paranoia, delusions, or 
suggest any suicidal or homicidal ideations.  His thought 
processes were mostly linear, but sometimes circumstantial, 
without flight of ideas, and there was no sign of auditory or 
visual hallucinations.  The examiner noted that the veteran 
was alert and oriented times four with intact registration of 
"flag, ball, tree."  His immediate memory with interruption 
was two out of three with cues; his concentration was intact 
grossly; and the veteran was able to do serials accurately.  
The examiner noted that the veteran's recent and remote 
memory were largely intact, as evidenced by his ability to 
give a psychiatric history.  

Also, the examiner reported that the veteran had realistic 
plans of self care and when asked what to do with a stamped, 
addressed envelope, the veteran stated that he would mail it.  
Further, the veteran demonstrated a fair fund of knowledge, 
was able to make jokes, was able to interpret sayings, and 
could understand abstract principles.  The veteran's 
vocabulary was at least fair, and he was able to perform 
simple calculations.  The veteran was able to understand, 
remember, and follow complex instructions.  The examiner 
opined that he would be able to maintain concentration at 
work and keep an adequate pace, and would be able to interact 
sufficiently with peers, the public, and supervisors.  The 
diagnosis was dysthymic disorder.  The examiner assigned a 
GAF score of 70, reflecting some mild symptoms or some 
difficulty in social or occupational functioning.  His 
psychiatric prognosis was noted as good.

On VA psychiatric examination conducted in December 2002, the 
examiner noted that the veteran complained of such symptoms 
as chronic stress and difficulties getting along that dated 
since service.  He was not under any psychiatric treatment.  
The veteran reported that his appetite was fairly good and 
that he maintained his weight.  He denied any delusions, 
hallucinations, morbid mood swings, or suicidal ideations.  
The veteran felt that he was socially withdrawn, but 
attributed that fact to his age and preoccupation with 
personal problems.  

The examiner noted that the veteran lived by himself, was 
able to take care of his daily needs, and could drive.  He 
was able to go out alone and pay his bills, and his 
relationships with family and friends were fair.  The 
veteran's thoughts were coherent and organized, relevant and 
non-delusional.  There were no bizarre psychotic thoughts, no 
suicidal or homicidal ideations, and no signs of 
hallucinations.  The veteran was able to speak in a normal 
rate and tone, was alert and oriented in all spheres, and 
appeared to be of average intelligence.  

The examiner further noted that the veteran had no trouble 
with short- and long-term memory, could remember five figures 
forward and three backward, could name three out of three 
items immediately and three items within five minutes.  No 
deficits were noted in this area.  He also had a good fund of 
knowledge, could name the current United States President, 
and knew the capitals of California and the United States.  
The veteran could do simple calculations, could correctly 
spell "world" both forward and backward, and could follow 
conversation well.  He was able to interpret a saying, 
understood similarities and differences, and had insight and 
judgment.  The veteran could follow complex instructions, 
could maintain concentration in a work environment, and would 
be able to interact sufficiently with peers as well as a 
supervisor in a workplace, based on his interaction during 
the examination.  A GAF score of 60, reflecting moderate 
symptoms or moderate difficulty in social or occupational 
functioning, was noted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9433, a 10 percent 
evaluation requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is warranted where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9433.  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Board finds that a 30 percent evaluation is for 
application for the service-connected dysthymic disorder.  
The veteran has complained of being depressed and anxious.  
The various VA examiners have indicated disability ranging 
from serious to moderate to some mild symptoms.  

Further, the VA examiners noted that the veteran's social 
adaptability and ability to maintain employment appeared to 
be mildly to seriously impaired.  Although there was no 
evidence of sleep difficulty, suspiciousness or panic 
attacks, the disability picture presented by the veteran's 
dysthymic disorder is shown to more nearly approximate the 
criteria warranting the assignment of a 30 percent rating.  

The Board finds, however, that the evidence is against the 
assignment of a rating greater than 30 percent.  There is no 
evidence of flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationship.  Indeed, virtually none of the criteria for a 
50 percent evaluation are evident for the service-connected 
dysthymic disorder.  

The Board does recognize the veteran's complaints and 
indications of increased symptomatology associated with his 
dysthymic disorder, but the veteran has not demonstrated that 
he is trained or qualified to render a statement medically 
competent.  In this regard, the Board points out that a lay 
person, untrained in the field of medical diagnostics, is 
incompetent to offer an opinion which requires specialized 
medical knowledge, such as in this particular case.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's allegations 
to the effect that his mental disorder has increased in 
severity fall short of objective competent evidence to 
substantiate his claim.  In this respect as well, an 
evaluation greater than 30 percent for dysthymic disorder is 
denied.  


ORDER

An increased rating of 30 percent for the service-connected 
PTSD is granted, subject to the regulations governing payment 
of VA monetary benefits.



________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

